Case 8:20-cv-01488-JLS-KES Document 37 Filed 06/14/21 Page 1 of 2 Page ID #:228



   1
   2
   3                                                                    JS-6
   4
   5
   6
   7
   8                           UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
   9
       Brian Weitz,                              )   Case No. 8:20-cv-01488-JLS-KES
  10                                             )
                      Plaintiffs,                )
  11                                             )
              vs.                                )   ORDER DISMISSING CASE
  12                                             )
       Synchrony Bank, a Utah corporation, and   )
  13 DOES 1 through 10, inclusive,               )
                                                 )
  14                  Defendants.                )
                                                 )
  15                                             )
                                                 )
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 8:20-cv-01488-JLS-KES Document 37 Filed 06/14/21 Page 2 of 2 Page ID #:229



   1         The Court, having reviewed the parties’ Stipulation to Dismiss (Doc. 36), HEREBY

   2 ORDERS THAT the above-captioned action is dismissed with prejudice, with each party to bear
   3 its own fees and costs.
   4
   5 IT IS SO ORDERED.
   6
   7 DATED: June 14, 2021                              ____________________________
                                                       HON. JOSEPHINE L. STATON
   8
                                                       UNITED STATES DISTRICT JUDGE
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
